Exhibit 10.2

2013 Bonus Plan

Purpose:

The Compensation Committee (the “Compensation Committee”) of the Board of
Directors (the “Board”) of Medivation, Inc. (the “Company”) has established the
terms of the 2013 Bonus Plan (the “Plan”) to compensate the executive officers
of the Company for the level of achievement of corporate performance objectives
set forth by the Compensation Committee for 2013, as well as the executive
officers’ contributions toward the achievement of those performance objectives.

Determination of 2013 Cash Bonuses:

Target bonuses for the Company’s named executive officers under the Plan will
range from 60% to 100% of such executive’s 2013 base salary. The amount of cash
bonuses, if any, for each named executive officer will be based on the named
executive officer and the Company meeting the 2013 corporate performance
objectives approved by the Compensation Committee, which include objectives
relating to clinical trials, regulatory activities and commercial sales of the
Company’s approved product. The Board and Compensation Committee reserve the
right to modify these goals and criteria at any time or to grant bonuses to the
participants even if the performance goals are not met. The target bonuses for
the Company’s named executive officers for 2013 are as follows:

 

Executive Officer

   Target Bonus (as
percent of 2013 Base
Salary)  

David Hung, M.D.

    President and Chief Executive Officer

     100 % 

Cheryl Cohen

    Chief Commercial Officer

     60 % 

C. Patrick Machado

    Chief Business Officer and Chief Financial Officer

     60 % 

Lynn Seely, M.D.

    Chief Medical Officer

     60 % 